DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,746,510. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the instant application is clearly anticipated by claim 11 of the aforementioned patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,243,054. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the instant application is clearly anticipated by claim 11 of the aforementioned patent.
Claims 1-4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 9, and 10, respectively of U.S. Patent No. 10,746,510 in view of Gagnon et al (2012/0078554). Claims 1-4, 6, and 7 of the instant application are clearly anticipated by the corresponding claims of the Patent 10,746,510 with the exception that Patent 10,746,510 does not describe that each pulse delivers substantially 60 microCoulombs of charge (in re claim 1) or between 55 and 74 microCoulombs of charge (in re claim 6).
Gagnon teaches a conductive energy weapon as seen in Figures 1 and 4 that delivers pulses to electrodes, wherein the pulses have a first positive voltage segment and second negative voltage segment (paragraphs 10-12).  Gagnon further teaches that each pulse delivers between 55 and 71 microCoulombs when contact is good with a target in order to properly cause skeletal muscles to contract (paragraphs 3 and 85).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for each pulse to deliver 60 microCoulombs or between 55 and 74 microCoulombs since Gagnon teaches that by doing so a target can properly have their skeletal muscles contract when good contact is made.  See MPEP 2144.05 I.
Claims 1-4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 9, and 10, respectively of U.S. Patent No. 11,243,054 in view of Gagnon et al (2012/0078554). Claims 1-4, 6, and 7 of the instant application are clearly anticipated by the corresponding claims of the Patent 11,243,054 with the exception that Patent 11,243,054 does not describe that each pulse delivers substantially 60 microCoulombs of charge (in re claim 1) or between 55 and 74 microCoulombs of charge (in re claim 6).
Gagnon teaches a conductive energy weapon as seen in Figures 1 and 4 that delivers pulses to electrodes, wherein the pulses have a first positive voltage segment and second negative voltage segment (paragraphs 10-12).  Gagnon further teaches that each pulse delivers between 55 and 71 microCoulombs when contact is good with a target in order to properly cause skeletal muscles to contract (paragraphs 3 and 85).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for each pulse to deliver 60 microCoulombs or between 55 and 74 microCoulombs since Gagnon teaches that by doing so a target can properly have their skeletal muscles contract when good contact is made.  See MPEP 2144.05 I.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al (2009/0231776) in view of Gagnon (2012/0078554).
In re Claims 1 and 6, Kramer teaches a conductive energy weapon (CEW) as seen in Figure 9 that comprises a shock generating circuit (780, 785, 790, 770, U1-U4) connected to a power source (710) that delivers pulses to a first electrode and a second electrode (“OUTPUT CONTACTS OR PROBES”) [paragraphs 51-52) Kramer teaches that each identical pulse comprises a waveform having a positive segment (with peak A1) and a negative segment (with peak A2) as seen in Figure 10 (paragraphs 53-54).  Kramer teaches that multiple pulses are output (paragraph 58).  The Examiner considers the first two pulses to be part of a first pulse train and the remaining pulses to be part of a second pulse train (in re claim 1).  
Kramer does not specifically teach that each pulse delivers substantially 60 microCoulombs of charge (in re claim 1) or between 55 and 74 microCoulombs of charge (in re claim 6).
Gagnon teaches a conductive energy weapon as seen in Figures 1 and 4 that delivers pulses to electrodes, wherein the pulses have a first positive voltage segment and second negative voltage segment (paragraphs 10-12).  Gagnon further teaches that each pulse delivers between 55 and 71 microCoulombs when contact is good with a target in order to properly cause skeletal muscles to contract (paragraphs 3 and 85).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for each pulse to deliver 60 microCoulombs or between 55 and 74 microCoulombs since Gagnon teaches that by doing so a target can properly have their skeletal muscles contract when good contact is made.  See MPEP 2144.05 I.
In re Claims 2, 3, 9, and 10, Kramer teaches that the entire pulse width (including the initial peak amplitude) can be less than 5 microseconds (paragraph 58).
In re Claim 7, Kramer teaches the weapon is a non-sinusoidal waveform weapon (paragraph 53).
Allowable Subject Matter
Claims 5, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836